[Cite as Young v. Dept. Rehab. & Corr., 2018-Ohio-2604.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Christopher Young,                                  :

                Plaintiff-Appellant,                :               No. 17AP-272
                                                              (Ct. of Cl. No. 2016-0099)
v.                                                  :
                                                           (ACCELERATED CALENDAR)
The State of Ohio c/o Ohio Department               :
of Rehabilitation and Correction,
                                                    :
                Defendant-Appellee.
                                                    :


                                        D E C I S I O N

                                     Rendered on June 29, 2018


                On brief: Brian K. Duncan; Nemann Law Offices, LLC, and
                Adam Lee Nemann; McGeorge Legal Services, LLC, and
                Anthony McGeorge, for appellant. Argued: Anthony
                McGeorge.

                On brief: Michael DeWine, Attorney General, Emily
                Simmons Tapocsi, and Howard H. Harcha, IV, for appellee.
                Argued: Howard H. Harcha, IV.

                            APPEAL from the Court of Claims of Ohio

BROWN, P.J.
        {¶ 1} This is an appeal by plaintiff-appellant, Christopher Young, from a
judgment of the Court of Claims of Ohio granting the motion for summary judgment of
defendant-appellee, Ohio Department of Rehabilitation and Correction ("ODRC"), and
denying appellant's motion for partial summary judgment.
        {¶ 2} On February 9, 2016, appellant filed a complaint against ODRC, alleging he
was wrongfully confined for 661 days (from November 26, 2012 until September 17, 2014)
beyond the expiration of his lawful sentence. The complaint set forth a cause of action for
No. 17AP-272                                                                            2

false imprisonment, as well as alleged civil rights claims under 42 U.S.C. 1983 for
intentional and/or negligent infliction of emotional distress, negligence, malicious
prosecution, and/or abuse of process.
        {¶ 3} On March 10, 2016, ODRC filed a motion to dismiss the complaint for lack
of subject-matter jurisdiction under Civ.R. 12(B)(1), and for failure to state a claim for
relief under Civ.R. 12(B)(6). On March 23, 2016, appellant filed a memorandum contra
ODRC's motion to dismiss. On April 15, 2016, the Court of Claims filed a partial entry of
dismissal in which it dismissed appellant's civil rights claims under 42 U.S.C. 1983 for
lack of subject-matter jurisdiction.
        {¶ 4} On January 24, 2017, ODRC filed a motion for summary judgment. Also on
that date, appellant filed a motion for partial summary judgment as to his claim for false
imprisonment. Both parties subsequently filed responses to the respective summary
judgment motions.
        {¶ 5} By decision filed March 22, 2017, the Court of Claims granted summary
judgment in favor of ODRC and denied appellant's motion for partial summary judgment.
The decision of the Court of Claims was journalized by judgment entry filed on that same
date.
        {¶ 6} On appeal, appellant sets forth the following four assignments of error for
this court's review:
               [I.] The Ohio Court of Claims erred when it found that
               Appellee-Defendant's general denials to Appellant-Plaintiff's
               Requests f0r Admissions were sufficient under Civ.R. 36.

               [II.] The Ohio Court of Claims erred when it found that the
               Affidavit of Attorney Brian K. Duncan was insufficient as the
               same was permissible under the business records exception.

               [III.] The Ohio Court of Claims erred when it ruled in favor of
               Appellee-Defendant with respect to Appellant-Plaintiff when
               it found that Appellee-Defendant was operating under a
               facially valid judgment or order as the Court of Appeals had
               previously determined that Appellant-Plaintiff was held past
               his lawful sentence.

               [IV.] The Ohio Court of Claims erred when it held that
               Appellant-Plaintiff's causes of action for negligence,
               intentional and negligent infliction of emotional distress, and
No. 17AP-272                                                                             3

               malicious prosecution in violation of constitutional rights
               under 42 U.S.C. § 1983 were based upon the decisions and
               result of Appellant-Plaintiff's claim for false imprisonment.

       {¶ 7} In accordance with Civ.R. 56(C), "summary judgment is proper when
(1) there is no genuine issue of material fact remaining to be litigated, (2) the moving
party is entitled to judgment as a matter of law, and (3) reasonable minds can come to but
one conclusion and that conclusion is adverse to the nonmoving party." Hapgood v.
Conrad, 11th Dist. No. 2000-T-0058, 2002-Ohio-3363, ¶ 11. In considering a trial court's
ruling on summary judgment, this court reviews de novo whether there are any genuine
issues of material fact and whether the moving party is entitled to judgment as a matter of
law. Id. at ¶ 13.
       {¶ 8} Under the first assignment of error, appellant asserts the Court of Claims
erred in finding ODRC's responses to certain requests for admissions to be sufficient
under Civ.R. 36(A)(1). Appellant argues ODRC failed to sufficiently answer two of his
seven requests for admissions; specifically, appellant contends ODRC failed to properly
respond to requests for admissions Nos. 3 and 4 by answering those requests with a
general denial. According to appellant, ODRC's general denials were insufficient under
Civ.R. 36(A), thereby resulting in an admission.
       {¶ 9} In support of his motion for partial summary judgment, appellant attached
as an exhibit a copy of ODRC's responses to his requests for admissions. Appellant's
requests for admissions Nos. 3 and 4, as well as the corresponding responses, state as
follows:
               3. Admit that Defendant, via its agents, representatives,
               and/or otherwise, wrongfully confined Plaintiff intentionally
               without lawful privilege and against his consent within a
               limited area in prison from November 26, 2012, through
               September 17, 2014.

               RESPONSE: Denied.

               4. Admit that Defendant ODRC sua sponte ordered Plaintiff
               Christopher Young to serve an additional two (2) year
               sentence without the legal authority to do so.

               RESPONSE: Denied.
No. 17AP-272                                                                            4

       {¶ 10} In its summary judgment decision, the Court of Claims addressed
appellant's contention that ODRC failed to comply with Civ.R. 36, holding in part:
               Here, plaintiff is seeking an admission of liability from
               defendant—an issue of law to be determined at trial—and
               relying on the assumption that defendant's general denial
               would be deemed admissions by this court as a matter of law
               to support his partial summary judgment. Furthermore, the
               requests for admission that plaintiff seeks does not include
               such statements of fact as to require a qualification of
               defendant's denial. Plaintiff also had the opportunity to move
               for an order with regard to the admissions pursuant to Civ.R.
               36(A)(3), but did not. Accordingly, the court finds defendant's
               general denials sufficient.

(Decision at 7.)

       {¶ 11} Civ.R. 36(A)(2) states in part:

               If objection is made, the reasons therefor shall be stated. The
               answer shall specifically deny the matter or set forth in detail
               the reasons why the answering party cannot truthfully admit
               or deny the matter. A denial shall fairly meet the substance of
               the requested admission, and when good faith requires that a
               party qualify his or her answer, or deny only a part of the
               matter of which an admission is requested, the party shall
               specify so much of it as is true and qualify or deny the
               remainder. * * * A party who considers that a matter of which
               an admission has been requested presents a genuine issue for
               trial may not, on that ground alone, object to the request; the
               party may, subject to the provisions of Civ.R. 37(C), deny the
               matter or set forth reasons why the party cannot admit or
               deny it.

       {¶ 12} In asserting that ODRC's general denials resulted in an admission, appellant
relies on St. Paul Fire & Marine Ins. Co. v. Battle, 44 Ohio App. 2d 261, 269 (8th
Dist.1975), in which the Eighth District Court of Appeals held that if an answer to a
request for admission "is in the form of a denial, it shall be specific and meet the
substance of the requested admission," and that "[a] general denial is not sufficient and
results in an admission." We note, however, another appellate court has cautioned the
statement in St. Paul Fire "that '[a] general denial is not sufficient and results in an
admission,' must not be construed to mean that no general denial is ever sufficient.
Taken in its proper context, it merely means that a general denial is insufficient '* * *
No. 17AP-272                                                                               5

when good faith requires that a party qualify his answer, or deny only a part of the
matter.' " K. Ronald Bailey & Assoc. Co., L.P.A. v. Matesick, 6th Dist. No. E-92-40
(June 11, 1993), fn. 1, quoting St. Paul Fire at 269.
       {¶ 13} In general, the purpose of Civ.R. 36(A) "is to facilitate early resolution of
potentially disputed issues, thereby expediting the trial." Albrecht, Inc. v. Hambones
Corp., 9th Dist. No. 20993, 2002-Ohio-5939, ¶ 12.
       {¶ 14} In the present case, we agree with the observation of the Court of Claims
that the requests for admissions essentially sought "an admission of liability from
[ODRC]—an issue of law to be determined at trial—and relying on the assumption that
[ODRC's] general denial would be deemed admissions * * * as a matter of law." (Decision
at 7.) We construe the Court of Claim's statement as in keeping with the principle that
disputes should, in general, "be resolved on their merits, not through * * *
gamesmanship." In re Estate of Leichman, 12th Dist. No. CA2015-07-060, 2016-Ohio-
4592, ¶ 26. Or, as alternatively stated by one of the authorities cited in Leichman, the
purpose of requests for admissions is to "expedite trials and to eliminate the need for
proof when matters are not legitimately contested," as opposed to use as "a 'gotcha'
device." St. Mary v. Superior Court, 223 Cal. App. 4th 762, 783 (2014).
       {¶ 15} As also recognized by the Court of Claims, the decision in St. Paul Fire
made clear that "[i]f the party who requested the admissions is not satisfied with the
answers * * * he receives, he may move for an order with respect to these answers." Id. at
270. See also Civ.R. 36(A)(3) ("The party who has requested the admissions may move for
an order with respect to the answers or objections."). Here, the Court of Claims noted
appellant had the opportunity to make such a motion but failed to do so. Under the
circumstances, we find no abuse of discretion by the Court of Claims with respect to its
ruling as to the sufficiency of ODRC's answers to the requests for admissions.
       {¶ 16} Appellant's first assignment of error is not well-taken and is overruled.
       {¶ 17} Under the second assignment of error, appellant asserts the Court of Claims
erred in finding the affidavit of his attorney to be improper. Appellant argues the affidavit
was permissible under Evid.R. 803(6), the business records exception to the hearsay rule.
       {¶ 18} By way of background, in support of his motion for partial summary
judgment, appellant submitted the affidavit of his counsel, Brian K. Duncan, who averred
No. 17AP-272                                                                              6

it was part of his regular practice to keep a case file for each client and that he had
"personal knowledge of the facts set forth below based upon my review of the case file,
and public records."    Among other averments in his affidavit, Duncan stated that
appellant was confined in prison from July 31, 2008 until September 17, 2014, and that
appellee "intentionally confined [appellant] after his lawful term of confinement expired."
       {¶ 19} The Court of Claims found the affidavit of appellant's counsel was not
proper under Civ.R. 56(E), holding in part: "Although plaintiff's counsel states in his
affidavit that he has personal knowledge of his averments, it is clear that his statements
are based upon information and belief rather than personal knowledge. Nearly all of the
statements in the affidavit relay information learned through his client or refer to the
admissions discussed previously." (Decision at 8.) The Court of Claims further noted that
"by submitting his affidavit, counsel is presenting himself as a witness in this case."
(Decision at 8.)
       {¶ 20} Civ.R. 56(E) states in part: "Supporting and opposing affidavits shall be
made on personal knowledge, shall set forth such facts as would be admissible in
evidence, and shall show affirmatively that the affiant is competent to testify to the
matters stated in the affidavit." Thus, "Civ.R. 56(E) requires that affidavits supporting
motions for summary judgment be made on personal knowledge." Bonacorsi v. Wheeling
& Lake Erie Ry. Co., 95 Ohio St. 3d 314, 2002-Ohio-2220, ¶ 26. In this respect, "personal
knowledge" has been defined as " 'knowledge gained through firsthand observation or
experience, as distinguished from a belief based on what someone else said.' " Id., quoting
Black's Law Dictionary 875 (7th Ed.Rev.1999).
       {¶ 21} This court has held that "Evid.R. 56(E) must be read in conjunction with
Evid.R. 602, 'Lack of Personal Knowledge.' " Fitch v. C.B. Richard Ellis, Inc., 10th Dist.
No. 07AP-107, 2007-Ohio-4517, ¶ 4. Evid.R. 602 states in part: "A witness may not testify
to a matter unless evidence is introduced sufficient to support a finding that the witness
has personal knowledge of the matter. Evidence to prove personal knowledge may, but
need not, consist of the witness' own testimony."
       {¶ 22} In the present case, the record supports the Court of Claims' observation
that most of the statements in the attorney's affidavit appear to concern information
related by appellant to his counsel, i.e., statements involving matters within the personal
No. 17AP-272                                                                                 7

knowledge of appellant and made by his attorney on information and belief, rather than
on personal knowledge. The affidavit also includes averments that contain legal
conclusions, e.g., stating that ODRC "intentionally confined [appellant] after his lawful
term of confinement expired." As also noted by the Court of Claims, the affidavit presents
a potential witness advocate concern under Prof.Cond.R. 3.7 (which, in general, precludes
an attorney from both representing a party and testifying as to a contested issue). Based
on the record presented, we find no abuse of discretion by the Court of Claims in striking
the affidavit of counsel for appellant.
       {¶ 23} Accordingly, the second assignment of error is overruled.
       {¶ 24} Under the third assignment of error, appellant contends the Court of Claims
erred in finding ODRC was operating under a facially valid judgment, and in holding that
appellant's stated term had not expired at the time he was granted his release on a writ of
habeas corpus. Appellant challenges the finding of the Court of Claims that ODRC had
the privilege to confine him until it received an entry from the Marion County Court of
Common Pleas ordering his release.
       {¶ 25} By way of background, in 2008, appellant entered guilty pleas in three
separate cases in the Cuyahoga County Court of Common Pleas. Specifically, in Cuyahoga
C.P. No. CR-07-498250-A ("case No. CR-07-498250"), appellant entered a guilty plea to
one count of aggravated robbery, with two firearm specifications. On July 17, 2008, the
trial court filed an entry of conviction and sentence in that case, stating in part: "The court
imposes a prison sentence * * * of 4 year(s). 1 year as to firearm specification to run prior
to and consecutive to 3 years on base charge of Count 1 for a total of 4 years. Sentence to
run concurrent with Case CR 507594 and CR 510974." (Def.'s Mot. for Summ. Jgmt., Ex.
B.)
       {¶ 26} In Cuyahoga C.P. No. CR-08-507594-A ("case No. CR-08-507594"),
appellant entered a guilty plea to one count of receiving stolen property. The trial court
imposed a sentence of 18 months incarceration in that case, to be served "concurrent to
Cases CR 510974 and CR 498250." (Def.'s Mot. for Summ. Jgmt., Ex. C.)
       {¶ 27} In Cuyahoga C.P. No. CR-08-510974-A ("case No. CR-08-510974"),
appellant entered a guilty plea to one count of robbery, with accompanying one-year and
three-year firearm specifications, as well as a forfeiture specification. The trial court in
No. 17AP-272                                                                                8

that case filed an entry imposing "a prison sentence * * * of 5 year(s). 3 years as to firearm
specification to be served prior to and consecutive to 2 years on base charge of count 1 for
a total of 5 years. Sentence to run concurrent to Cases CR 498250 and CR 507594."
(Def.'s Mot. for Summ. Jgmt., Ex. D.)
       {¶ 28} On March 27, 2013, appellant filed a pro se petition for a writ of habeas
corpus in the Marion County Court of Common Pleas, seeking discharge from his
incarceration in the Marion County Correctional Institution. In the petition, appellant
alleged in part that "all (3) three of the cases were to be served concurrently with each
other," and that he was being held beyond his release date, having been "incarcerated for
(5) five years on these cases."
       {¶ 29} On July 23, 2013, respondent, the warden of the Marion County
Correctional Institution, filed a motion for summary judgment. See Young v. Bunting, 3d
Dist. No. 9-13-46, 2014-Ohio-3671, ¶ 9. In the summary judgment motion, respondent
relied on the calculation by the Ohio Bureau of Sentence Computation, "which 'explains
that his actual sentence is 7 years because he had to serve a 3 year sentence for the firearm
specification in Case No. CR 08 510974 plus a 1 year sentence for the firearm specification
in Case No. CR 07 498250, then 2 years, plus 3 years, plus 18 months on the base charges
in the three cases for a total of 7 years." Id. Thus, the bureau of sentence computation
"calculated the sentences so that the prison terms for specifications from two separate
cases were consecutive rather than concurrent to each other." Id.
       {¶ 30} The trial court granted respondent's motion for summary judgment and
denied petitioner's petition for a writ of habeas corpus, holding that "even though the
sentencing court did not expressly state so, the three base sentences were concurrent but
the two specifications were consecutive to the base sentences and consecutive to each
other." Id. at ¶ 10. The trial court therefore concluded that "the Petitioner's total sentence
is seven years (3-year base sentence plus 1-year firearm specification plus 3-year firearm
specification)." Id.
       {¶ 31} Petitioner filed an appeal from the decision of the Marion County Court of
Common Pleas, arguing that "since the sentencing court's judgment entries impose upon
him a total prison term of five years, a contrary interpretation of the sentence by the
Bureau of Sentence Computation and by the habeas court was unlawful." Id. at ¶ 11.
No. 17AP-272                                                                              9

       {¶ 32} In Young, the Third District Court of Appeals determined that an ambiguity
was presented "by this situation as to whether the sentencing court acted contrary to
statute and imposed a total aggregate sentence term of five years." Id. at ¶ 19. More
specifically, the court in Young held in part:
               We recognize that the sentencing court imposed a sentence
               for each of the cases separately. The problem occurs because
               the sentencing court then ordered that the three total
               sentences, which included the firearm specifications, were to
               be served concurrently. Had the sentencing court imposed
               the three separate sentences without stating that they are to
               run concurrently to each other, R.C. 2929.14(C)(1)(a) would
               operate to require [appellant] to serve the two firearm
               specifications consecutively and we would affirm the habeas
               court's holding that "the sentences for the firearm
               specifications are served consecutively by operation of law
               without the necessity of the Court making such an order."

               Nevertheless, we disagree with the habeas court's statement
               that there is "no question of fact in this case." * * * We cannot
               completely disregard the sentencing court's statements in its
               sentencing entries that seem to contradict the statute. The
               sentencing court's statements that "total of 5 years" sentence
               in case CR-08-510974, which included firearm specifications,
               was to run concurrently to the "total of 4 years" sentence in
               case CR-07-498250, which included another firearm
               specification, suggest a possibility that the sentencing court
               imposed those specifications concurrently, contrary to the
               statutory requirement.

(Emphasis sic.) Id. at ¶ 13-14.

       {¶ 33} Thus, while recognizing that "R.C. 2929.14(C)(1)(a) requires [appellant] to
serve the two firearm specifications consecutively to each other, for a total aggregate term
of seven years," the court in Young was "unable to completely disregard the [trial] court's
statements in its sentencing entries that seem to impose an order contradicting the
statute." Id. at ¶ 17. Noting that "[a] sentencing court speaks only through its journal
entries," the court found it could not "rely on the notes provided by the Bureau of
Sentence Computation, referring to a conversation with the sentencing court's bailiff in
resolving the ambiguity," and that "the record does not reflect any journal entries
modifying the sentences." Id. The reviewing court determined that "this matter must be
No. 17AP-272                                                                             10

remanded to the habeas court to resolve the ambiguity present," and "[i]f the habeas court
finds that the sentence imposed on [appellant] was a total aggregate term of five years in
prison, in contradiction to the statute, and the term has expired, the habeas petition must
be granted." Id. at ¶ 19.
       {¶ 34} Following remand, the Marion County Court of Common Pleas issued a
judgment on September 17, 2014, granting appellant's request for a writ of habeas corpus
and ordering his immediate release. In its decision, the trial court, in reviewing the three
sentencing entries issued by the Cuyahoga County Court of Common Pleas, held in part:
               The entries contain language that the sentences in each case
               are concurrent. However, R.C. 2929.14(C)(1)(a) requires that
               the firearm specification sentences be served consecutively to
               each other and consecutively to the underlying sentence. If
               the firearm specifications are served consecutively, as
               required by law, the total sentence would be seven years in
               prison. However, if all three sentences are to be served
               concurrently with each other, including the firearm
               specifications, then the total sentence would be five years in
               prison, which would be the sentence from Case No. 08-
               510974-A.

               Previously, this Court ruled that the sentences imposed
               pursuant to the firearm specifications are to be served
               consecutively as a matter of law and, thus, the total sentence is
               seven years. However, on August 25, 2014, the Third District
               Court of Appeals reversed this Court's earlier decision and
               remanded the case for further proceedings. The Third District
               Court of Appeals held that there was an ambiguity in the
               sentence and that this Court should resolve the ambiguity by
               allowing a review of the complete docket of the Cuyahoga
               County Court of Common Pleas and the sentencing transcript.

               By agreement of the parties, the Petitioner's Exhibit 1 and
               Respondent's Exhibits 1-17 were introduced into evidence and
               made a part of the record. * * * Neither party requested to
               present any additional evidence.

               This Court is required to follow the decision issued by the
               Third District Court of Appeals. Therefore, since there are no
               further sentencing entries, the Petitioner's total sentence is
               five years in prison, as all three sentences must be served
               concurrently with each other in accordance with the language
               of the sentencing entries, in spite of the requirements of R.C.
               2929.14(C)(1)(a).
No. 17AP-272                                                                              11

       {¶ 35} Appellant subsequently filed the instant action in the Court of Claims,
seeking damages for false imprisonment. In its motion for summary judgment, ODRC
argued appellant was legally confined pursuant to facially valid sentencing orders despite
the fact those sentencing orders were ambiguous. In its decision granting summary
judgment in favor of ODRC and denying appellant's motion for partial summary
judgment, the Court of Claims noted appellant "does not contend that the sentencing
entries are invalid" but, rather, that ODRC "erred to properly calculate the expiration date
of his sentence and sua sponte extended his sentence beyond the language of the
sentencing entries." The Court of Claims, after considering the statutory provisions of
R.C. 2929.14(C)(1)(a) pertaining to the imposition of consecutive sentences, held in part:
               This statute requires that firearm specifications must be
               served consecutively and prior to any prison term for the
               underlying felony. As analyzed by the Marion Court of
               Common Pleas, [appellant] was required to serve four years
               for his firearm specifications prior to his three-year base
               charge sentence in case number 07-498250-A pursuant to
               R.C. 2929.14(C)(1)(a). Therefore, the court finds that [ODRC]
               did not err when it calculated [appellant's] sentence release
               date to be November 22, 2014, inclusive of earned jail-time
               credit of 234 days. Even though [appellant's] writ was
               eventually granted in contravention of the statute, at the time
               of [appellant's] release, his stated term had not yet expired.
               Accordingly, [ODRC] still had privilege to confine [appellant]
               until it received the entry granting the writ and ordering his
               release.

(Decision at 9-10.)

       {¶ 36} Pursuant to the provisions of R.C. 2743.02(A)(1), "the state may be held
liable for the false imprisonment of its prisoners." Bennett v. Ohio Dept. of Rehab. &
Corr., 60 Ohio St. 3d 107 (1991), paragraph two of the syllabus. Under Ohio law, "[f]alse
imprisonment occurs when a person confines another intentionally ' "without lawful
privilege and against his consent within a limited area for any appreciable time, however
short." ' " Id. at 109, citing Feliciano v. Kreiger, 50 Ohio St. 2d 69, 71 (1977), quoting 1
Harper & James, The Law of Torts, Section 3.7 at 226 (1956). Absent "an intervening
justification, a person may be found liable for the tort of false imprisonment if he or she
No. 17AP-272                                                                             12

intentionally continues to confine another despite knowledge that the privilege initially
justifying that confinement no longer exists." Id. at paragraph one of the syllabus.
        {¶ 37} This court has previously noted that the elements for wrongful
imprisonment of an inmate beyond a lawful term of incarceration are: "(1) expiration of
the lawful term of confinement, (2) intentional confinement after the expiration, and
(3) knowledge that the privilege initially justifying the confinement no longer exists."
Corder v. Ohio Dept. of Rehab. & Corr., 94 Ohio App. 3d 315, 318 (10th Dist.1994).
        {¶ 38} As set forth above, in finding ODRC had the privilege to confine appellant
beyond a five-year term, the Court of Claims relied in part on the analysis of the Marion
County Court of Common Pleas in the habeas corpus proceeding. Specifically, the Court
of Claims agreed with the trial court's observation that, pursuant to R.C. 2929.14(C)(1)(a),
the sentences for the firearm specifications were required to be served consecutively to
each other and consecutively to the underling sentence, thus resulting in a seven-year
sentence. The Court of Claims reasoned that, even though appellant was eventually
granted habeas relief, his stated term had not yet expired at the time of his release.
        {¶ 39} Appellant contends the Court of Claims erred in finding ODRC was
operating under a facially valid judgment in holding him past his lawful sentence.
According to appellant, the sentencing entries indicated all sentences were ordered to be
served concurrently, and that the entries imposed a total prison term of five years.
        {¶ 40} In support, appellant cites to language in the Young decision, in which the
Third District Court of Appeals reviewed appellant's appeal of the trial court's decision
denying his petition for habeas corpus. As set forth above, the court in Young remanded
the matter to the trial court "to resolve the ambiguity present by this situation as to
whether the sentencing court acted contrary to statute and imposed a total aggregate
sentence term of five years." Id. at ¶ 19.
        {¶ 41} In a concurring opinion in Young, Judge Rogers, while agreeing with the
majority's decision to reverse the habeas court's decision, concluded he would reverse and
order the immediate release of appellant from confinement. The concurring opinion
disagreed with the majority's view as to any ambiguity in the sentencing entries, stating in
part:
               The majority asserts that the journal entries are ambiguous
               and, "[b]ased on what we have before us, we are unable to
No. 17AP-272                                                                             13

               resolve the ambiguity." * * * It appears that the majority
               requires more in the record to prove that the court intended to
               incorrectly sentence Young beyond the plain, unambiguous
               language of the sentencing entries. * * * Here, the only
               journalized entries on record unambiguously state that
               Young's sentences were to run concurrently to one another.
               There is nothing that otherwise creates ambiguity in this case.

Id. at ¶ 25.

        {¶ 42} Thus, in contrast to the majority's conclusion, the concurrence determined
"there is no ambiguity in the sentences, even though they are clearly in contravention of
the law. Young's sentence expired after five years, and the State has failed to provide any
evidence that it has the authority to continue his detention." Id. at ¶ 35. Further, noting
that the sentences at issue "were not appealed by the state or modified by the trial court,"
and that "each stands as a final order of the court," the concurrence concluded that ODRC
had "no authority to modify those orders and must comply with them as written." Id. at
¶ 39.
        {¶ 43} Based on this court's de novo review, we agree with the concurring opinion
in Young that no ambiguity is presented by the sentencing entries, i.e., all three
sentencing entries indicate the sentences were to run concurrently to one another.
Arguably, to the extent there is an ambiguity presented, it would be with respect to
application of the statutory language to the concurrent sentences imposed. As noted by
the concurrence in Young, however, the state did not appeal those sentences, nor were the
sentences modified by the trial court and, therefore, "each stands as a final order of the
court." Id.
        {¶ 44} Further, accepting the sentencing court in Cuyahoga County erred in
ordering the sentences to be served concurrently, we conclude ODRC had no authority to
disregard facially valid entries, which all provided for concurrent sentences and which
imposed a total aggregate sentence of five years. Stated otherwise, ODRC lacks authority
to interpret or correct an unambiguous sentencing entry even if it believes the sentence is
erroneous. See State ex rel. Corder v. Wilson, 68 Ohio App. 3d 567, 573-74 (10th
Dist.1991) (Adult Parole Authority could not ignore trial court's determination of jail-time
credit and substitute its own calculations). Thus, we agree with appellant's contention the
No. 17AP-272                                                                            14

Court of Claims erred in its determination that ODRC "still had privilege to confine
[appellant] until it received the entry granting the writ and ordering his release."
         {¶ 45} Based on this court's de novo review, we conclude the Court of Claims erred
in granting summary judgment in favor of ODRC on appellant's claim for false
imprisonment.
         {¶ 46} Therefore, we sustain the third assignment of error.
         {¶ 47} Under the fourth assignment of error, appellant contends the Court of
Claims erred in holding that his causes of action for negligence, intentional and negligent
infliction of emotional distress, and malicious prosecution in violation of constitutional
rights under 42 U.S.C. 1983 were based on the decisions and result of appellant's claim for
false imprisonment.
         {¶ 48} In its summary judgment decision, the Court of Claims noted it had
previously dismissed appellant's constitutional claims alleging negligence, intentional and
negligent infliction of emotional distress and malicious prosecution under 42 U.S.C. 1983
for lack of subject-matter jurisdiction (by entry of partial dismissal filed on April 15,
2016).     The decision further stated: "Assuming, however, that these claims remain
pending, the court finds that these claims are based upon the decisions and result of
[appellant's] claim for false imprisonment. As such, [ODRC] is entitled to judgment as a
matter of law." (Decision at 10.)
         {¶ 49} At the outset, we note this court has "consistently held that the Court of
Claims does not have jurisdiction over actions brought pursuant to 42 U.S.C. 1983."
Jackson v. Northeast Pre-Release Ctr., 10th Dist. No. 09AP-457, 2010-Ohio-1022, ¶ 19,
citing Deavors v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 98AP-1105 (May 20, 1999);
White v. Chillicothe Corr. Inst., 10th Dist. No. 92AP-1230 (Dec. 29, 1992); and Rankin v.
Ohio Reformatory for Women, 10th Dist. No. 09AP-524, 2009-Ohio-6575, ¶ 20. Such
conclusion "is consistent with the fact that the Court of Claims has exclusive jurisdiction
over civil actions against the state or its agencies, and that neither the state nor its
agencies is a 'person' within the meaning in Section 1983, Title 42, U.S. Code." Deavors.
         {¶ 50} Counts 3, 4, and 5 of appellant's complaint, alleging intentional and/or
negligent infliction of emotional distress, negligence and malicious prosecution, are all
styled as "violation of constitutional rights under 42 U.S.C. Section 1983." To the extent
No. 17AP-272                                                                               15

appellant alleges claims under 42 U.S.C. 1983, the Court of Claims properly dismissed
those counts. To the extent the summary judgment decision discusses any potentially
remaining claims as disposed of by the "result of [appellant's] claim for false
imprisonment," appellant has failed to demonstrate prejudice in light of our disposition of
the third assignment of error.
       {¶ 51} Appellant's fourth assignment of error is not well-taken and is overruled.
       {¶ 52} Based on the foregoing, appellant's first, second, and fourth assignments of
error are overruled, the third assignment of error is sustained, and the judgment of the
Court of Claims of Ohio is reversed, and this cause is remanded to that court for further
proceedings in accordance with law, consistent with this decision.
                                                 Judgment reversed and cause remanded.

                                       KLATT, J., concurs
                               SADLER, J., concurs in judgment only.

SADLER, J., concurring in judgment only.
       {¶ 53} I agree with the majority that ODRC has no authority to disregard facially
valid sentencing entries providing for concurrent sentences, regardless of the statutory
law to the contrary. Because the state elected not to appeal from the sentencing entries,
those sentences are final. I therefore agree with the majority that the Court of Claims
erred in its determination that ODRC had a privilege to confine appellant until it received
the entry granting the writ.
       {¶ 54} In reaching its conclusion, however, the majority states at paragraph 43 that
"we agree with the concurring opinion in Young that no ambiguity is presented by the
sentencing entries." In my view, it is not necessary for this court to weigh in on the
apparent disagreement between the panel members in Young in order to reverse the
judgment of the Court of Claims in this case, particularly where the unappealed judgment
of the trial court on remand conclusively established that the sentencing entries provided
for concurrent sentences.
       {¶ 55} My departure from this aspect of the majority opinion notwithstanding, I
concur with the judgment of the majority.
                                  ______________________